       Case 4:16-cr-06010-SMJ     ECF No. 58    filed 07/23/20   PageID.284 Page 1 of 7


                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
1
                                                                      Jul 23, 2020
2                                                                        SEAN F. MCAVOY, CLERK



3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 4:16-cr-6010-SMJ
5
                               Plaintiff,
6                                                ORDER DENYING MOTION FOR
                  v.                             COMPASSIONATE RELEASE
7
     GABRIELA ARAGOIN BARRAZA,
8
                               Defendant.
9

10         Before the Court, without oral argument, is Defendant’s “Motion

11   Requesting Compassionate Release,” ECF No. 56. Defendant was sentenced to

12   ninety-two months’ incarceration after she pled guilty to possession of a stolen

13   firearm. ECF No. 52 at 1–2. Defendant now seeks immediate release because her

14   son contracted the coronavirus disease 2019 (COVID-19) and resides with

15   Defendant’s elderly mother, who is the primary caretaker for Defendant’s

16   daughter. ECF No. 56 at 4–5. The Government opposes compassionate release,

17   arguing both that Defendant has not exhausted administrative remedies and that

18   she has not established a sufficiently compelling justification for early release. See

19   ECF No. 57. Having reviewed the record and the relevant legal authorities, the

20   Court is fully informed and denies Defendant’s motion for early release.




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 1
       Case 4:16-cr-06010-SMJ     ECF No. 58    filed 07/23/20   PageID.285 Page 2 of 7




1    A.    Administrative Exhaustion

2          The Court’s authority to amend a criminal defendant’s sentence of

3    incarceration, once it has been imposed, is narrow. See 18 U.S.C. § 3582(c) (“The

4    court may not modify a term of imprisonment once it has been imposed except

5    that . . . .”). The statutory mechanism under which Defendant seeks early release

6    permits a sentence reduction if the Court finds “extraordinary and compelling

7    reasons warrant” such relief. Id. § 3582(c)(1)(A)(i). But that provision is only

8    available “upon motion of the Director of the Bureau of Prisons, or upon motion

9    of the defendant after the defendant has fully exhausted all administrative rights to

10   appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

11   behalf or the lapse of 30 days from the receipt of such a request by the warden of

12   the defendant’s facility, whichever is earlier.” Id. § 3582(c)(1)(A).

13         However, under certain circumstances statutory exhaustion requirements

14   may be waived. See McCarthy v. Madigan, 503 U.S. 140, 146–47 (1992). The

15   “futility exception” relieves a party seeking relief from being required to first

16   “pursue an administrative review that is demonstrably doomed to fail.” Diaz v.

17   United Agr. Emp. Welfare Benefit Plan & Tr., 50 F.3d 1478, 1485 (9th Cir. 1995)

18   (citing Amaro v. Cont’l Can Co., 724 F.2d 747, 750–53 (9th Cir. 1984)); see also

19   Nevada v. Hicks, 533 U.S. 353, 369 (2001). Exhaustion may be futile where

20   administrative relief, even if granted, would arrive too late. See Fletcher v.




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 2
       Case 4:16-cr-06010-SMJ     ECF No. 58    filed 07/23/20   PageID.286 Page 3 of 7




1    Menard Corr. Ctr., 623 F.3d 1171, 1174 (7th Cir. 2010) (“If it takes two weeks to

2    exhaust a complaint that the complainant is in danger of being killed tomorrow,

3    there is no “possibility of some relief” and so nothing for the prisoner to

4    exhaust.”).

5          Defendant expressly “concede[s] that [she] [had] not exhausted

6    administrative remedies” at the time she filed her motion for compassionate

7    release. ECF No. 56 at 5. Defendant argues, however, that § 3582(c)(1)(A)’s

8    exhaustion requirement should be excused because she and her family “do not

9    have 30 days or more to wait.” ECF No. 56 at 6. Defendant also notes she “filed

10   requesting for compassionate release on 6-5-20 with” prison staff including “[the]

11   warden,” though she provides no documentary evidence of this request and did

12   not file a reply addressing what if any response she received. Id. at 7.

13         If Defendant produced evidence the Bureau of Prisons denied her request or

14   failed to act on it, she could likely establish administrative exhaustion as by now

15   more than thirty days have elapsed since the date on which she reportedly sought

16   relief from the warden. See id.; 18 U.S.C. § 3582(c)(1)(A). Alternatively, because

17   Defendant sought immediate release in light of the fact that her son had been

18   diagnosed with COVID-19, she might also be able to establish the time-sensitive

19   nature of the relief she sought rendered administrative exhaustion futile. See ECF

20   No. 56 at 4–5; Fletcher, 623 F.3d at 1174.




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 3
       Case 4:16-cr-06010-SMJ    ECF No. 58    filed 07/23/20   PageID.287 Page 4 of 7




1    B.    Extraordinary and Compelling Circumstances

2          Ultimately, the Court deems it unnecessary to resolve the issue of

3    administrative exhaustion because even if Defendant were eligible for

4    compassionate release, she has not demonstrated extraordinary and compelling

5    circumstances warranting such relief. As an initial matter, there is division among

6    the district courts concerning the standard applicable to motions for

7    compassionate release. See United States v. Mondaca, No. 89-CR-0655 DMS,

8    2020 WL 1029024, at *2–3 (S.D. Cal. Mar. 3, 2020). Prior to substantial

9    amendments to § 3582(c) in the First Step Act of 2018, only the Bureau of Prisons

10   was permitted to bring a motion for compassionate release on an inmate’s behalf.

11   See id. Under that earlier regime, the U.S. Sentencing Commission identified three

12   circumstances in which compassionate release was justified, none of which are

13   relevant here, yet also recognized early release may be appropriate for “an

14   extraordinary and compelling reason other than, or in combination with” the

15   enumerated reasons. See U.S.S.G. § 1B1.13 cmt. n.1(A)–(D). Crucially, however,

16   justifications under that final catchall category were limited to those considered

17   sufficiently extraordinary “by the Director of the Bureau of Prisons,” and the

18   guideline has not been amended since passage of the First Step Act of 2018. Id.

19   § 1B1.13 cmt. n.1(D).

20         It is therefore unclear whether the district court is constrained to granting




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 4
       Case 4:16-cr-06010-SMJ      ECF No. 58    filed 07/23/20   PageID.288 Page 5 of 7




1    compassionate release only where either an enumerated category under the U.S.

2    Sentencing Guidelines applies or the Bureau of Prisons has identified a different

3    reason as sufficiently extraordinary and compelling, or whether the district courts

4    are now entitled to make that determination independently. Compare United

5    States v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019) (collecting cases)

6    (“[T]he most natural reading of the amended § 3582(c) . . . is that the district court

7    assumes the same discretion as the B[ureau of Prisons] Director when it considers

8    a compassionate release motion properly before it.”) with United States v. Lynn,

9    No. CR 89-0072-WS, 2019 WL 3805349, at *3 (S.D. Ala. Aug. 13, 2019)

10   (holding only Bureau of Prisons permitted to identify extraordinary and

11   compelling reason).

12         The only enumerated example of an extraordinary and compelling

13   circumstance warranting early release relevant here is triggered upon the “death or

14   incapacitation of the caregiver of the defendant’s minor child or minor children.”

15   U.S.S.G. § 1B1.13 cmt. n.1(C)(i). However, while Defendant’s motion expresses

16   concern regarding the proximity between her son, who was diagnosed with

17   COVID-19, and her elderly mother, who is the primary caretaker for Defendant’s

18   young daughter, Defendant does not represent her mother has in fact passed away

19   or become incapacitated. See ECF No. 56 at 2. As such, this argument is

20   insufficient to justify early release in these circumstances.




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 5
         Case 4:16-cr-06010-SMJ    ECF No. 58   filed 07/23/20   PageID.289 Page 6 of 7




1            Furthermore, even if the Court determined it possesses the authority to grant

2    compassionate release for reasons not specifically identified by the U.S.

3    Sentencing Commission or Bureau of Prisons, it is unable to identify such

4    circumstances here. Defendant requests early release to arrange care for her young

5    daughter—and, presumably, elderly mother—away from her son who was

6    diagnosed with COVID-19. See ECF No. 56 at 6. Though Defendant seeks early

7    termination of her sentence of incarceration or release to home confinement, she

8    fails to explain how such relief would ameliorate the risk to her family. See id.

9    Furthermore, the Court notes that an individual diagnosed with COVID-19 is

10   presently believed to be contagious for a period of no more than twenty days. See

11   Ctrs. for Disease Control and Prevention, When is someone infectious?

12   (last reviewed July 17, 2020),    https://www.cdc.gov/coronavirus/2019-ncov/hcp/

13   faq.html#Infection-Control. Defendant represents she learned her son had been

14   diagnosed with COVID-19 on June 4, 2020, placing the outer limit of the period

15   in which he was infectious at June 24, 2020. ECF No. 56 at 7. Thus, even if

16   Defendant could show how her immediate release could address the risk posed by

17   COVID-19 to her elderly mother and daughter, it appears that risk has passed.

18   Because Defendant has identified no other justification for early release in this

19   case, the Court finds such relief is not warranted.1

20
     1
         Though Defendant did not request early release based on the risk of herself


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 6
       Case 4:16-cr-06010-SMJ    ECF No. 58    filed 07/23/20   PageID.290 Page 7 of 7




1          Accordingly, IT IS HEREBY ORDERED:

2                Defendant’s “Motion Requesting Compassionate Release,” ECF

3                No. 56, is DENIED.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

5    and provide copies to all counsel, the U.S. Probation Office, and the U.S.

6    Marshals Service.

7          DATED this 23rd day of July 2020.

8                        _________________________
                         SALVADOR MENDOZA, JR.
9                        United States District Judge

10

11

12

13

14

15

16
     becoming ill from COVID-19, the Court notes such relief would likely also be
17   unwarranted. Defendant is presently forty-four years of age, and thus well outside
     the age-based category of those at greatest risk. See ECF No. 56 at 3; Ctrs. for
18   Disease Control and Prevention, People Who Are At Higher Risk for Severe
     Illness (last reviewed June 25, 2020), https://www.cdc.gov/coronavirus/2019-
19   ncov/need-extra-precautions/people-at-higher-risk.html. Furthermore, during the
     pre-sentence investigation, Defendant did not disclose any serious medical
20   conditions, see ECF No. 47 at 30, and does not identify any that have developed
     since that time in her motion for compassionate release. See ECF No. 56.


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 7
